Per Curiam:
The order appealed from should be modified by requiring
the plaintiff to give the particulars specified in the first and fifth subdivisions of the demand; and not requiring the plaintiff to furnish those specified in the second, third and fourth subdivisions; and as thus modified the order is affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in memorandum, and as modified affirmed, without costs. Order to be settled on notice.